DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2013/0171741) in view of Youn et al. (US 2008/0248632, as disclosed in previous OA).

As for claims 1, 4 and 5, Hwang discloses in Fig. 16A-16B and the related text a method for reducing element segregation of a phase change material (PCM), the method comprising: 
forming a bottom electrode 110A; 
constructing a layered stack over the bottom electrode 110A, the layered stack including the PCM 115B/155A separated by one or more electrically conductive and chemically stable materials 120B/145A/150A (fig. 8), wherein an entirety of a bottom surface of the PCM 115B/155A is planar; 
forming a top electrode 160A in direct contact with an entirety of a top surface of the PCM 115B/155A (fig. 16B), the entirety of the top surface of the PCM 115B/155A is planar (fig. 16B),
wherein an entire length of the layered stack is parallel to an upper surface of the bottom electrode 110A (fig. 16B); 
wherein an entirely of the layer stack forms a single rectangle (fig. 16B) such that the bottom surface of the PCM 115B/155A directly contacting the bottom electrode 110A is equal to the top surface of the PCM 115B/155A directly contacting the top electrode 160A (fig. 16B); 
wherein the layer stack directly contacts spacers 175 on opposed ends thereof such that the spacers 175 directly contact only a top surface of the bottom electrode and such that the bottom surface of the PCM 115B/155A is horizontally aligned with a bottom surface of the spacers 175 (fig. 16B); and 
wherein the layer stack 115B/120B/145A/150A/155A directly contacts spacers 175 on opposed ends thereof such that the spacers 175 directly contact only a top surface of the bottom electrode 110A and such that the bottom surface of the PCM (115B) is horizontally aligned with a bottom surface of the spacers 175 (FIG. 16B), 
wherein the TiN segments 120B/145A/150A separate the GST 73/77/83/87 into two GST segments 115B/155A (Figs. 16B), 
wherein the element segregation 120B/145A/150A is confined within each of the two GST segments (figs. 16B), 
wherein the top electrode 160A directly contacts surface of the spacers 175.
Hwang et al. do not disclose the top electrode directly contacts only a top surface of the spacers and a bottommost surface of the top electrode is horizontally aligned with the top surface of the spacers; the TiN segments separate the GST into three GST segments and the element segregation is confined within each of the three GST segments.
Youn et al. teach Fig. 9 and the related text a top electrode 95 directly contacts only a top surface of the spacers 63 and a bottommost surface of the top electrode 95 is horizontally aligned with the top surface of the spacers 63; TiN segments 75/83/81 separate the GST 73/83/87 into three GST segments; and element segregation 75/83/81 is confined within each of the three GST segments (figs. 9).     
Hwang and Youn et al. are analogous art because they both are directed phase adj change memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hwang because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hwang to include the top electrode directly contacts only a top surface of the spacers and a bottommost surface of the top electrode is horizontally aligned with the top surface of the spacers; the TiN segments separate the GST into three GST segments and the element segregation is confined within each of the three GST segments as taught by Youn et al., in order to perform a program operation by supplying a program current through the first and second electrodes (Youn et al. [0052]).

As for claims 2 and 11, Hwang further discloses the PCM 115B/155A
 is Ge-Sb-Te (germanium- antimony-tellurium or GST) ([0030] and [0041]).  

As for claims 3 and 12, Hwang further discloses the one or more electrically conductive and chemically stable material layers 75 are titanium nitride segments ([0028], [0038] and [0040]). 

As for claim 6, Hwang discloses a sidewall 175 of the layered stack is contiguous with the top electrode 160A and the bottom electrode 110A (fig. 16B).

As for claims 8 and 16, Hwang discloses a height of (portion of) the spacer is equal to a height of the layer stack (fig. 8-9, claim does not require total/maximum height of the spacer is equal to a total/maximum height of the layer stack).  

As for claim 9, Hwang discloses a bottom surface of the spacers 63 directly contacts a portion of the upper surface of the bottom electrode (portion 55 of the bottom electrode 71/55 (fig. 8/9). 

As for claims 10, 13 and 14, Hwang discloses in Figs. 5-6, 16A-16B and the related text a method for reducing element segregation of a phase change material (PCM), the method comprising: 
incorporating a PCM cell within a crossbar array (figs. 5,6, 16A-16B and [0049] –[0050]), the PCM cell constructed by:
forming a bottom electrode 105A110A over a substrate 100; 
forming a stack over the bottom electrode 105A110A, the stack including alternating layers 115B/155A of the PCM and electrically conductive and chemically stable materials 120/145A/150A (fig. 16B), wherein an entirety of a bottom surface of the PCM 115B/155A is planar (fig. 8); and 
forming a top electrode 160A/185 in direct contact with an entirety of a top surface of the PCM 115B/155A, the entirety of the surface of the PCM 115B/155A being planar (fig. 16B),
wherein an entire length of the stack is parallel to an upper surface of the bottom electrode 110A (fig. 16B); 
wherein a sidewall 175 of the stack is contiguous with the top electrode 160A and the bottom electrode 110A;  
wherein the stack directly contacts spacers 175 on opposed ends thereof such that the spacers 175 directly contact only a top surface of the bottom electrode and such that the bottom surface of the PCM 115B/155A is horizontally aligned with a bottom surface of the spacers 175 (fig. 16B), and 
wherein the layer stack 115B/120B/145A/150A/155A directly contacts spacers 175 on opposed ends thereof such that the spacers 175 directly contact only a top surface of the bottom electrode 110A and such that the bottom surface of the PCM (115B) is horizontally aligned with a bottom surface of the spacers 175 (FIG. 16B),
wherein the TiN segments 120B/145A/150A separate the GST 73/77/83/87 into two GST segments 115B/155A (Figs. 16B), 
wherein the element segregation 120B/145A/150A is confined within each of the two GST segments (figs. 16B), 
wherein the top electrode 160A directly contacts surface of the spacers 175.
Hwang et al. do not disclose the top electrode directly contacts only a top surface of the spacers and a bottommost surface of the top electrode is horizontally aligned with the top surface of the spacers; the TiN segments separate the GST into three GST segments and the element segregation is confined within each of the three GST segments.
Youn et al. teach Fig. 9 and the related text a top electrode 95 directly contacts only a top surface of the spacers 63 and a bottommost surface of the top electrode 95 is horizontally aligned with the top surface of the spacers 63; TiN segments 75/83/81 separate the GST 73/83/87 into three GST segments; and element segregation 75/83/81 is confined within each of the three GST segments (figs. 9).     
Hwang and Youn et al. are analogous art because they both are directed phase adj change memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hwang because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hwang to include the top electrode directly contacts only a top surface of the spacers and a bottommost surface of the top electrode is horizontally aligned with the top surface of the spacers; the TiN segments separate the GST into three GST segments and the element segregation is confined within each of the three GST segments as taught by Youn et al., in order to perform a program operation by supplying a program current through the first and second electrodes (Youn et al. [0052]).

As for claim 17, Hwang discloses an entirely of the layer stack forms a single rectangle (fig. 16B) such that the bottom surface of the PCM 115B/155A directly contacting the bottom electrode 110A is equal to the top surface of the PCM 115B/155A directly contacting the top electrode 160A (fig. 16B).


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/           Primary Examiner, Art Unit 2811